DETAILED ACTION
The present application has been made of the record and currently claims 1-8 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because: 
The abstract should avoid using phrases which can be implied, such as, “The invention is distinguished” (see line 8 of the abstract). 
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,193,613 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8 are generic to all that is recited in claims 1-6 of the reference patent. In other words, claims 1-6 of the reference patent fully encompasses the subject matter of claims 1-6 and 8. Thus, the invention of claims 1-6 of the reference patent is in effect a “species” of the “generic” invention of claims 1-6 and 8. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-6 and 8  is anticipated by claims 1-6  of the reference patent, claims 1-6 and 8 is not patentably distinct from claims 1-6, regardless of any additional subject matter presented in the combination of claims 1-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Putoud (French Patent No. 2,895,057) in view of Lehnhardt (U.S. Patent No. 6,758,500).
	In regards to claim 1, Putoud discloses: 
A connection device comprising 
a first line portion (see annotated figs. 1-2 below) having, at an end, a radially outwardly projecting abutment flange (see annotated figs. 1-2) for butting against a corresponding abutment flange of a further line portion (see annotated figs. 1-2) which is to be coupled to the first line portion, and 
a ring-segment chain (see annotated figs. 1-2) comprising 
a plurality of ring segments connected to one another (it is inherent these two ring segments would be connected to one another), 
wherein ring-segment ends which form the chain ends can be latched to one another to give a ring-form connection clamp (see annotated fig. 1), 
wherein the line portion is designed in the form of a tubular connection stub (see annotated figs. 1-2) with a first thread (see annotated figs. 1-2) spaced apart axially from an abutment surface of its abutment flange, 
wherein each ring segment has a radially inwardly projecting clamping flange (see annotated fig. 2) and 
a second thread (see annotated fig. 1), which are spaced apart axially from said clamping flange and correspond to the first thread, and 
wherein the connection stub has a radially outward acting first locking means (see annotated fig. 2), and 
one of the ring segments has a corresponding, radially inward acting second locking means (see annotated fig. 1), which, when engaged, prevent a rotation of the connection clamp relative to the connection stub in an unlocking direction (see annotated fig. 1, where once the latching rocker (18, fig. 1) engages the hole (14, fig. 1), rotation will be prevented),
but does not disclose: 
a plurality of ring segments connected to one another in a pivotable manner in a common ring plane.
However, Lehnhardt discloses disclose the ring-segments being connected in a pivotable manner in a common ring plane (see Figs. 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latching connecting end of PUTOUD with a pivotable one as taught by LEHNHARDT as it is a well-known technique to incorporate pivotable connecting ends to clamps, especially Tri-Clamps, and it would have been obvious to try from a finite number of identified and predictable solutions of either using a latched or a hinged connecting end with a reasonable expectation of success. 


    PNG
    media_image1.png
    855
    659
    media_image1.png
    Greyscale


	In regards to claim 2, Putoud in view of Lehnhardt discloses: 
The connection device according to claim 1, wherein the second locking means are arranged axially between the clamping flange and the interacting surface of the second thread (see annotated fig. 1 above hereinafter, where the second locking means is arranged between the interacting surface and clamping flange).

	In regards to claim 4, Putoud in view of Lehnhardt discloses: 
The connection device according to claim 1, wherein the first thread is constituted as a plurality of ramp sections (see annotated fig. 1) corresponding to the number of ring segments (see annotated fig. 1, where the ramp sections correspond to the number of ring segments) and distributed over a circumference of the connection stub (see annotated fig. 1, where the ramp sections are distributed over a circumference of the connection stub), with their slopes being arranged on their sides facing away from the abutment flange (see annotated fig. 1, where the arrow is facing away from the abutment flange), and 
wherein the second thread is constituted as an equal plurality of corresponding ramp sections (see annotated fig. 1) distributed over a circumference of the connection clamp (see annotated fig. 1), with their slopes being arranged on their sides facing the clamping flange (see annotated fig. 1, where the slope is pointing towards the clamping flange).

	In regards to claim 5, Putoud in view of Lehnhardt discloses: 
The connection device according to claim 1, wherein the connection stub has a radially outward protruding first rotational stop (see annotated fig. 1, where the radially outward acting 1st locking means is the first rotational stop) and one of the ring segments has a corresponding second rotational stop (see annotated fig. 1, where the radially inward acting 2nd means is the second rotational stop). 

	Allowable Subject Matter
Claims 3  and 7-8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borden et al. (U.S. Patent No. 6,840,782) discloses a similar device to the present invention.
Zenz (U.S. Patent No. 8,322,368) discloses an axially extending positioner for a line connection.
Smith (U.S. Patent No. 10,027,039) discloses a coupling with a radially inward stopping means by the use of a screw. 
Le Tuan (WO-0235130) discloses a similar device to the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679